Exhibit 99.1 Voting Rights and Capital as at January 31, 2011 Luxembourg – February 2, 2011 – Subsea 7 S.A. (NASDAQ-GS: SUBC; Oslo Børs: SUBC). Identity of Issuer: Subsea 7 S.A., (CSSF code: E-40). Total number of shares composing the share capital: 351,793,731 common shares with a par value of $2 each. Total number of voting rights attached to the shares in the share capital of Subsea 7 S.A., including suspended voting rights: 351,793,731. Origin of the change: Capital increase resulting from the issuance of shares to the shareholders of Subsea 7 Inc. following completion of the combination between Acergy S.A. and Subsea 7 Inc. to create Subsea 7 S.A Date when the change occurred: January 7, 2011 In the previous notification made pursuant to article 14 of the law of January 11, 2008 on transparency obligations dated February 20, 2008: - the total number of shares was 194,953,972 - the total number of voting rights was 194,953,972 For further information please contact: Karen Menzel Subsea 7 S.A. +44 (0)20 8210 5568 karen.menzel@subsea7.com www.subsea7.com Registered Office 412F, Route d’Esch, L-2086 Luxembourg, R.C.S. Luxembourg B 43172
